Citation Nr: 1738493	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1979 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video conference in August 2013. 

This appeal was remanded in October 2014 and December 2016 for further development. 

In June 2017, a rating decision was issued granting service connection for the outstanding plantar fasciitis claim.  As there remains no issue for appellate consideration regarding that claim, it is no longer before the Board.

In June 2017, a supplemental statement of the case (SSOC) was issued further denying the claim for service connection for a low back disorder. 


FINDING OF FACT

The weight of the evidence is against finding a nexus between the Veteran's in-service acute back pain and his current disability of the lumbar spine. 


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in an April 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an examination in March 2017 that properly documented his conditions. 

VA afforded the Veteran an opportunity to give testimony before the Board.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).  As required by the December 2016 remand, the Veteran was provided with a new examination that considered the service treatment records, Board hearing testimony, buddy statements and private neurological records. Moreover, the Veteran's treatment records were obtained from Beaumont VA outpatient clinic.  No further development is deemed warranted.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II. Service Connection

Service connection is established if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a pre-existing condition beyond the natural progression of the disorder.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).  Only disabilities listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other disabilities initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Arthritis is a chronic disability.  38 C.F.R. § 3.309(a) (2016).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The Veteran testified at his August 2013 hearing that he has a bulging disc that causes muscle spasms and shooting pains down his legs. He currently receives treatment at the Beaumont outpatient clinic with shots and pain medication. 

The Veteran contends that in March 1980, while he was on field duty he was on top of an expand van and stepped down on the hood of the van and fell five feet flat on his back. He testified he went to the doctor and was placed on limited duty. After service, the Veteran self-medicated his back and used Epsom salt. 

The Veteran submitted several buddy statements. In May 2010, J.W. wrote that the Veteran has had lower back and leg pain since at least 2008. In May 2010, R.O. wrote that the Veteran complained about his back in either 1982 or 1983 and that he was unable to accompany him on a fishing trip. He saw the Veteran when he returned from the fishing trip and noted that he was walking with a slight lean. R.O. also noted that the Veteran complained of pain in his leg from his back in 1998. In May 2010, W.J. wrote a letter indicating that the Veteran reported back pain in 1989. 

In terms of service treatment records, the Veteran's entrance examination in December 1979 was silent for any complaints of back pain. In May 1980, the Veteran complained of lower back pain from running up a hill. In May 1981, the Veteran reported sporadic back pain for the last three months. He reported the pain as a tight feeling and soreness. The Veteran displayed minimal sensitivity to local palpation. The Veteran's spine was level and he demonstrated full range of motion. In March 1982 the Veteran complained of lower back pain that had lasted four days. He reported that he was running and twisted his back. He was prescribed medication, heating pads and no P.T for three days. 

An MRI in September 2009 revealed lumbosacral root lesions and an MRI in November 2009 revealed mild disc desiccation with moderate bulging to a great degree laterally. In December 2009, the Veteran had diagnoses of lumbar radiculopathy and lumbar disc degeneration with axial back pain. The MRI findings in July 2011 revealed degenerative changes of the facet joints in the lumbar spine with a disc bulge at L4/5 level. 

He underwent VA examination in September 2010 with an addendum opinion provided in April 2011.  While acknowledging the service treatment records documenting Veteran's in-service low back injury, the examiner determined that the current back disability was not related to service because there "is no evidence to sustain any chronicity of the back pain."  See April 2011 VA Supplemental Orthopedic Opinion; see also September 2010 VA Orthopedic Examination (finding that the Veteran had a preexisting back condition that was not aggravated by service based upon a notation in the service treatment records that he hurt his back in high school). Specifically, the examiner noted that there was "no evidence of recurrent problem with his back after his military separation until more than 20 years." See April 2011 VA Supplemental Orthopedic Opinion.  However, the examiner failed to consider the competent lay assertions of record as to the Veteran experiencing continuing symptoms since service, specifically failing to address the Veteran's credible complaints of the onset and duration of low back pain or to reconcile these complaints with his ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the service treatment records to provide a negative opinion).

In accordance with the Board's October 2014 remand, the Veteran was afforded another VA medical examination in November 2014 in connection with his low back claim. The Veteran was diagnosed with mild age-related facet degeneration at L-5. The examiner opined that the Veteran's low back pain could be due to his degenerated facet. The examiner noted the prior September 2010 examiner's opinion and stated that he did not see any reason to overturn the prior opinion and stated that the Veteran's symptoms appear to be from age-related facet degeneration. The examiner did not provide the opinions requested and did not perform a de novo review of the evidence.  Thus, the case was remanded a second time.

The Veteran had a third VA examination in March 2017 which noted a diagnosis of degenerative arthritis of the lumbar spine. The Veteran reported to the examiner that he has had pain on and off since falling off a truck in-service in 1980 and sought care in 2005. He has been taking tramadol since then and also reported intermittent pain of the entire left leg. 

The VA examiner opined that the Veteran's current condition is less likely than not related to service. The examiner noted that the Veteran has findings on his MRI consistent with degenerative disc disease and degenerative joint disease of the lumbar spine. Moreover, the examiner noted that there is no documentation of chronic back problems while in service; although there are the four notes between 1980-1982 while in service referring to acute lower back pain which is a common malady. The examiner noted that this generally resolves with conservative treatment and is not known to cause degenerative disc disease and/or degenerative joint disease of the lumbar spine, which are each a natural part of aging. The VA examiner notes that the evidence all refers to back pain relatively long after separation except the one statement by R.O. which refers to a single episode of low back pain in 1982 or 1983. The examiner reiterated that acute episodes of lower back pain are common and do not cause degenerative disc disease and/or degenerative joint disease of the lumbar spine. There was also no continuum of care after separation, therefore, the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

The Board notes that the Veteran satisfies element (1) in that he has a current lower back disability. The Board notes that the Veteran satisfies element (2) in that he had some in-service treatment for a back problem. However, the weight of the evidence is against finding a nexus between several acute instances of back pain in service and the Veteran's current degenerative disc disease. 

While service treatment records show several findings of back pain in service, there is no record of a back disability being diagnosed in service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Current medical evidence shows diagnoses of disc bulge, degenerative arthritis, and degenerative disc disease of the lumbar spine, no earlier than 2009.  As the record shows diagnoses of arthritis in the lumbar spine at the earliest, in 2009, approximately 27 years after service, service connection is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

Also, there is no evidence that any post-service diagnosis of degenerative arthritis, degenerative disc disease, or disc bulge in the back is related to service under 38 C.F.R. §§ 3.303(d).  

The Board finds the VA medical opinion in March 2017 to be probative as to the etiology of the disabilities in the back.  The examiner was fully informed of the pertinent medical history of the case, provided a fully articulated opinion, and the opinion was supported by a reasoned analysis.  Therefore, the Board assigns a high probative value to the medical opinion in March 2017.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-04 (2008).  

In addition, there is no probative evidence of a chronicity in symptoms of arthritis in the back since service, warranting service connection under 38 C.F.R. § 3.303(b).  While the Veteran has stated that he had continued symptoms since service, his complaints on the medical records contradicts these assertions.  A February 2003 VA treatment record notes complaints of right lower back pain for six months.  A February 2008 private treatment record also notes complaints of low back pain for four years.  The Veteran reportedly had worked as a welder and presently worked in maintenance and had complaints of chronic low back pain for several years.  See December 18, 2009 private treatment record.  As the Veteran has made contradictory statements concerning the onset of his back pain, the probative value of his lay statements is undermined.

Although the Veteran contends that he has disabilities in the back due to service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether disc bulge, degenerative arthritis, or degenerative disc disease is related to service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's low back disability is not caused by his service.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied. 





______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


